United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Great Falls, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1045
Issued: August 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2015 appellant filed a timely appeal from December 5, 2014 and March 3,
2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on August 5, 2013 in the performance
of duty, as alleged.
FACTUAL HISTORY
On October 21, 2014 appellant, then a 39-year-old flat sorting machine operator, filed a
traumatic injury claim alleging that on August 5, 2013 she strained her right wrist while pulling
tubs of mail. She did not stop work.
1

5 U.S.C. § 8101 et seq.

By letter dated October 28, 2014, OWCP requested that appellant submit additional
factual and medical information, including a detailed report from a physician addressing the
causal relationship between any diagnosed condition and the alleged work incident. It also asked
that she clarify why she waited over one year to file her traumatic injury claim.
In a November 4, 2014 response, appellant related that she pulled a muscle in her wrist
when pulling mail tubs while running a flat sorter. She did not know the time of injury, but
stated that it happened during her tour of duty. Appellant told her supervisor about the incident
the following day and he instructed her to go to the emergency room.
By decision dated December 5, 2014, OWCP denied appellant’s claim as the medical
evidence was insufficient to show that she sustained a diagnosed condition causally related to the
accepted August 5, 2013 work incident. It noted that she had not submitted any medical
evidence in support of her claim.
In an emergency room report dated August 5, 2013, received by OWCP on December 16,
2014, Dr. Paul Johnson, who specializes in sports medicine, evaluated appellant for an injury to
her right wrist that occurred the previous evening. He noted that she had “been repetitively
working with the arm” and that it “[o]ccurred at work.” On examination of the right wrist,
Dr. Johnson found “moderate tenderness and swelling located in the radial aspect of the wrist”
and reduced motion due to pain. He diagnosed acute pain in the right wrist and tendinitis and
indicated that it was a “work[-]related injury.”
On February 3, 2015 appellant requested reconsideration. In a decision dated March 3,
2015, OWCP denied modification of its December 5, 2014 decision. It found that Dr. Johnson’s
opinion was insufficiently rationalized to establish that appellant sustained tendinitis causally
related to the August 5, 2013 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
2

5 U.S.C. § 8101 et seq.

3

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

4

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

2

alleged, by a preponderance of the reliable, probative, and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
ANALYSIS
Appellant alleged that she sustained an injury to her right wrist on August 5, 2013 while
pulling tubs of mail. She has established that the August 5, 2013 incident occurred at the time,
place, and in the manner alleged. The issue is whether the medical evidence establishes that
appellant sustained an injury as a result of this incident. The determination of whether an
employment incident caused an injury is generally established by medical evidence.8
The Board finds that appellant has not established that the August 5, 2013 employment
incident resulted in an injury.
Evidence was submitted indicating that Dr. Johnson evaluated appellant at the emergency
room on August 5, 2013. Dr. Johnson obtained a history of appellant experiencing pain at work
the previous night after performing repetitive employment duties. On examination he found
reduced motion of the right wrist due to pain and moderate swelling and tenderness of the right
radial wrist. Dr. Johnson diagnosed right wrist pain and tendinitis and stated that the condition
was work related. He did not provide any rationale for his findings or explain the mechanism by
which performing the repetitive work duties caused the right wrist pain and tendinitis.9 A mere
conclusion without the necessary rationale explaining how and why the physician believes that a
claimant’s accepted exposure could result in a diagnosed condition is not sufficient to meet a
claimant’s burden of proof.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury on
August 5, 2013 in the performance of duty.
5

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

See R.C., Docket No. 15-315 (issued May 4, 2015).

10

See Beverly A. Spencer, 55 ECAB 501 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2015 and December 5, 2014 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 3, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

